DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Oath/Declaration
2.   The oath/declaration filed on 02/05/2020 is acceptable.
                                                                    Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                 Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/05/2020.
                                                    Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al., hereafter “KIM” (U.S. Publication No. 2018/0145123 A1).
    Regarding claim 1, KIM discloses a display device comprising: 
           a substrate (SUB); 
           a first conductive layer (para [0086]) including a lower pattern (SDL2, para [0098]) disposed on the substrate (SUB); 
            an active layer including a first active pattern (ACT2) disposed on the first conductive layer (SDL2); and 
             a second conductive layer including a first gate electrode (GE2) disposed on the active layer (ACT2), 
              wherein the first gate electrode (GE2) overlaps a first channel region (para [0167]) included in the first active pattern (ACT2),
              the lower pattern (SDL2) overlaps the first active pattern (ACT2), and 
               the first active pattern (ACT2) does not overlap an edge of the lower pattern (SLD2) when viewed from a plan view in a thickness direction of the substrate (SUB) (e.g. Fig. 6 and 8-9).
     Regarding claim 2, KIM discloses wherein the active layer further includes a second active pattern (ACT2) spaced apart from the first active pattern (ACT2), and the second active pattern (ACT2) does overlap the lower pattern (SDL2) (e.g. Fig. 8).
      Regarding claim 18, KIM discloses display device comprising: 
            a first conductive layer (para [0098]) including a conductive pattern (SDL2, para [0086]); and 

              wherein the conductive pattern (SDL2) overlaps the first active pattern (ACT2) and does not overlap the second active pattern (ACT1), and 
              an edge of the conductive pattern (SDL2) is disposed between the first active pattern (ACT2) and the second active pattern (ACT1) (e.g. Fig. 8).
6.    Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh (U.S. Patent No. 6,940,568 B2).
    Regarding claim 1, Suh discloses a display device comprising: 
           a substrate (should be 200, not 250, see col. 7, lines 6-7); 
           a first conductive layer including a lower pattern (202) disposed on the substrate (200); 
            an active layer including a first active pattern (208) disposed on the first conductive layer (202); and 
            a second conductive layer including a first gate electrode (216) disposed on the active layer (208), 
              wherein the first gate electrode (216) overlaps a first channel region (col. 7, lines 27-29) included in the first active pattern (208),
              the lower pattern (202) overlaps the first active pattern (208), and 
               the first active pattern (208) does not overlap an edge of the lower pattern (202) when viewed from a plan view in a thickness direction of the substrate (200) (e.g. Fig. 5).
.
                                                Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 3-5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM et al., hereafter “KIM” (U.S. Publication No. 2018/0145123 A1).in view of Kim et al., hereafter “Kim” (U.S. Patent No. 10,205,051).
     Regarding claim 3, KIM discloses the features of the claimed invention as discussed above, but does not disclose further comprising: a third conductive layer disposed in a different layer from the first conductive layer and the second conductive layer, wherein the first active pattern further includes a first source region and a first drain region, the second active pattern includes a second channel region, a second source region and a 
      Kim, however, discloses a third conductive layer (C2) disposed in a different layer from the first conductive layer (SDL2) and the second conductive layer (GE1/GE2), wherein the first active pattern (SA1) further includes a first source region (SE1) and a first drain region (DE1), the second active pattern (SA2) includes a second channel region (col. 14, lines 18-27), a second source region (SE2) and a second drain region (DE2), and the first drain region (DE1) and the second source region (SE1) are electrically connected to each other through the third conductive layer (C2) (e.g. Fig. 6B).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM to provide a third conductive layer disposed in a different layer from the first conductive layer and the second conductive layer, wherein the first active pattern further includes a first source region and a first drain region, the second active pattern includes a second channel region, a second source region and a second drain region, and the first drain region and the second source region are electrically connected to each other through the third conductive layer as taught by Kim for a purpose of reducing the parasitic capacitor caused by a source and drain electrode.
      Regarding claim 4, KIM and Kim (citations to KIM unless otherwise noted) discloses further comprising: a first insulating layer (ILD) disposed on the second conductive layer (GE1/GE2), wherein the third conductive layer includes a capacitor electrode (C2) disposed on the first insulating layer (ILD), and the capacitor electrode (C2) is 
      Regarding claim 12, KIM discloses a display device comprising: 
            a first conductive layer including a conductive pattern (SLD2); 
            an active layer including a first active pattern (ACT2) and a second active pattern (ACT1); 
            a second conductive layer including a first gate electrode (GE2); and 
            wherein the first active pattern (ACT2) includes a first channel region (para [0166]-[0167]), a first source region (SE2) and a first drain region (DE2), wherein the first channel region overlaps the first gate electrode (GE2), 
               the second active pattern (ACT1) includes a second channel region, a second source region (SE1)and a second drain region (DE1), 
               an edge of the conductive pattern (SDL2) encloses an edge of the first active pattern (ACT2), 
               the conductive pattern (SDL2) overlaps the first active pattern (ACT2) and does not overlap the second active pattern (Figs. 6 and 8), and  
      KIM discloses the features of the claimed invention as discussed above, but does not disclose a third conductive layer including a capacitor electrode, and the capacitor electrode is electrically connected to the first drain region and the second source region.
     Kim, however, discloses a third conductive layer including a capacitor electrode (C2), and the capacitor electrode (C2) is electrically connected to the first drain region (DE1) and the second source region (SE1) (e.g. Fig. 6B).
.
8.    Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM et al., hereafter “KIM” (U.S. Publication No. 2018/0145123 A1).in view of Jung et al., hereafter “Jung” (U.S. Publication No. 2017/0025492 A1).
     Regarding claim 11, KIM discloses the features of the claimed invention as discussed above, but does not disclose wherein the active layer further includes a second active pattern connected to the first active pattern.
     Jung, however, discloses the active layer further includes a second active pattern (A2) connected to a first terminal of the first active pattern (A1) (e.g. Fig. 3 and para [0016]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM to provide the active layer further includes a second active pattern connected to the first active pattern as taught by Jung for a purpose of providing more effectively in electrical connection for the display device.
                                                      Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
s 5-10, 13-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the capacitor electrode overlaps the first gate electrode to form a capacitor as cited in claim 5 and  wherein the capacitor electrode is electrically connected to the conductive pattern as cited in claim 13 and 20.
        Claims 6-10 and 14-17 are directly or indirectly depend on claims 5 and 13, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                 Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/PHUC T DANG/Primary Examiner, Art Unit 2892